—In an action for a divorce and ancillary relief, the law firm of Friedman, Altschul & Poepplein, attorneys for the defendant, appeals from an order of the Supreme Court, Queens County (Corrado, J.), dated November 17, 1990, which denied its motion for leave to withdraw as the defendant’s attorney.
Ordered that the order is affirmed, without costs or disbursements, with leave to the appellant to renew its motion following the pending contempt hearing.
On the eve of a hearing of the plaintiff’s application to punish the defendant for contempt for failure to make maintenance and mortgage payments, the defendant imparted information to his attorney which allegedly indicated that further representation of the defendant by the attorney would be violative of Code of Professional Responsibility DR 2-110 (B) (2), among others. We find that the trial court did not improvidently exercise its discretion in denying counsel’s application to be relieved insofar as the interests of justice dictate that the contempt motion be resolved as expeditiously as possible. To have done otherwise would allow the defendant to manipulate the pace of the litigation to his liking in this manner (see, People v Salquerro, 107 Misc 2d 155). Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.